Citation Nr: 0014965	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-13 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether a January 1989 rating decision was clearly and 
unmistakably erroneous in denying service connection for a 
cardiovascular disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from October 1944 to July 
1946, and from October 1950 to August 1951.  He died in May 
1989.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO). 


FINDINGS OF FACT

1.  In January 1983 the RO denied the veteran's claim for 
entitlement to service connection for a cardiovascular 
disorder.  

2.  The veteran died in May 1989.  

3.  The appellant's claim of clear and unmistakable error in 
a January 1983 rating denial of entitlement to service 
connection for a cardiovascular disorder does not survive the 
veteran's death.  



CONCLUSIONS OF LAW

The claim of clear and unmistakable error in the January 1983 
rating denial is dismissed for absence of legal merit.  38 
U.S.C.A. § 5121(a) (West 1991); 38 C.F.R. § 3.1000 (1999); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Haines v. 
West, 154 F. 3d 1298 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 1983 the RO denied the veteran's claim for 
entitlement to service connection for a cardiovascular 
disorder.  The veteran was informed of the rating denial in 
February 1983 and an appeal was not filed.  He attempted to 
reopen his claim in April 1988.  In an October 1988 rating 
decision the RO declined to reopen the veteran's claim.  The 
veteran disagreed with the determination and a Statement of 
the Case was issued in January 1989.  

In May 1989 the veteran died.  Service connection for any 
disability was not in effect at the time of his death.  

A rating decision in September 1989 denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  She did not file a timely appeal.  In March 1992 the 
appellant attempted to reopen her claim and was informed by 
the RO in May 1992 that service connection for the cause of 
the veteran's death had been denied.  The appellant did not 
appeal. 

In a May 1996 rating decision the RO granted service 
connection for the cause of the veteran's death based upon 
newly-submitted material medical evidence.  The RO also 
denied the appellant's claim of clear and unmistakable error 
in a January 1983 rating decision that had denied the 
veteran's claim of entitlement to service connection for a 
cardiovascular disorder.  


Analysis

RO decisions concerning claims for benefits are subject to 
revision on the grounds of clear and unmistakable error.  38 
C.F.R. § 3.105(a). 

The appellant asserts that medical evidence shows that the 
veteran's hypertension and cardiovascular disease were 
incurred during service and have been etiologically linked to 
the cause of his death.  As a result she argues that the 
January 1983 rating denial of service connection for a heart 
disorder is therefore clearly and unmistakably erroneous.  

The veteran's claim of service connection for a heart 
disorder was denied by the RO in January 1983.  It is 
important to note that a veteran's claim to disability 
benefits terminates at his or her death and he or she cannot 
then allege clear and unmistakable error.  A survivor has no 
standing to request review of a decision affecting the 
disability benefits of a veteran on the ground of clear and 
unmistakable error because the survivor is not the disability 
benefits claimant.  Haines v. West, 154 F. 3d 1298 (Fed. Cir. 
1998); cert. den., Haines v. West, 526 U.S. 1016, 143 L. Ed. 
2d 347, 119 S. Ct. 1249, (1999); Richard ex rel. Richard v. 
West, 161 F.3d 719, (Fed. Cir. 1998).  The appellant has not 
asserted any alternative theories.  For purposes of accrued 
benefits it is noteworthy that there is no indication from 
the record that the veteran claimed clear and unmistakable 
error in the January 1983 rating decision; there were not any 
claims pending at the time of the veteran's death; it has 
been more than two years since his death; and he was not 
service connected for any disabilities at the time of his 
death.  38 U.S.C.A. §§ 1318, 5121.  

Thus, the appellant lacks standing to bring a claim of clear 
and unmistakable error in the January 1983 rating decision.  
There is no legal basis for a decision based on the 
appellant's allegation of the existence of clear and 
unmistakable error in the January 1983 rating decision.  
Accordingly, the appellant's claim must be dismissed because 
of the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Any duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) is not recognized in 
this instance.  


ORDER

The appeal of whether a January 1989 rating decision was 
clearly and unmistakably erroneous in denying service 
connection for a cardiovascular disorder is dismissed.



		
	Heather J. Harter  
	Acting Member, Board of Veterans' Appeals



 

